DETAILED ACTION
In Applicant’s Response filed 5/25/22, Applicant amended claims 1, 8-11, 15-17 and 19. In the supplemental amendment filed 6/29/22, Applicant further amended claim 1. Currently, claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14354852 (hereinafter the ‘852 application), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the ‘852 application fails to provide support for the following limitations in the present claims:
There is no disclosure in the ‘852 application of left and right arm wings being configured to be “rolled into an arcuate shape having an interior channel defined by the upper surface” as recited in claim 1 of the present application.
There is no disclosure in the ‘852 application of a notch that is disposed “equidistant between the left arm wing and the right arm wing” as recited in claim 4 of the present application.
There is no disclosure in the ‘852 application of the arcuate shape recited in claim 6 of the present application.
	There is no disclosure in the ‘852 application of the arm wings extending “above the top surface of the body portion when in the arcuate shape” as recited in claim 7 of the present application.
	There is no disclosure in the ‘852 application of arm sheets that are “configured to fold over from a first generally planar position, to a second arcuate position wherein a top surface of the arm sheet is in contact with a top surface of the body portion” as recited in claim 10 of the present application.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it fails to provide a technical disclosure of the patent and does not include any disclosure of that which is new in the art to which the invention pertains.  Correction is required.  See MPEP § 608.01(b).

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no disclosure in the specification of the following limitations in the claims:
There is no disclosure of left and right arm wings being configured to be “rolled into an arcuate shape having an interior channel defined by the upper surface” as recited in claim 1 of the present application.
There is no disclosure of a notch that is disposed “equidistant between the left arm wing and the right arm wing” as recited in claim 4 of the present application.
There is no disclosure of the arcuate shape recited in claim 6 of the present application.
	There is no disclosure of the arm wings extending “above the top surface of the body portion when in the arcuate shape” as recited in claim 7 of the present application.
	There is no disclosure of arm sheets that are “configured to fold over from a first generally planar position, to a second arcuate position wherein a top surface of the arm sheet is in contact with a top surface of the body portion” as recited in claim 10 of the present application.

Claim Objections
Claims 1 and 17 are objected to because of the following informalities which require appropriate correction:
Claim 1 is objected to as failing to comply with 37 CFR 1.121 because the claim fails to include appropriate markings to identify changes which have been made to the claim. For example, claim 1 as amended includes the term “top” underlined in line 5 when this term should not be underlined because it is not a new term being added to the claim (this change was made in the amendments filed 5/25/22 so the claim was already amended to recite “a top surface” prior to the 6/29/22 amendments).Under MPEP §714(II)(C)(B), “claims being currently amended must be presented with markings to indicate the changes that have been made relative to the immediate prior version. The changes in any amended claim must be shown by strike-through (for deleted matter) or underlining (for added matter) with 2 exceptions: (1) for deletion of five or fewer consecutive characters, double brackets may be used (e.g., [[eroor]]); (2) if strike-through cannot be easily perceived (e.g., deletion of number “4” or certain punctuation marks), double brackets must be used (e.g., [[4]])”. Therefore, currently amended claim 1 does not comply with 37 CFR 1.121. It has been assumed for examination purposes that Applicant intended for the claims to include the language which is currently present in the claims, but revision is nevertheless required (i.e. proper strikethrough and/or underlining of deleted/added terms).
In claim 17 line 4: “a lateral edges” should be “lateral edges”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, the limitation in claim 1 (as amended) which recites a “solid foam cross section thickness” is not supported by the original disclosure. Although Applicant’s original specification discloses that the support material can be foam (specification pg 4), there is no disclosure of the foam being “solid”. Furthermore, the original claims and drawings fail to illustrate or disclose such structure. Thus, for at least these reasons, claim 1, as amended, includes subject matter that is not supported by original disclosure and thus constitutes new matter. Claims 2-20 depend directly or indirectly from claim 1 and, therefore, contain the same deficiencies. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hiebert (US 2011/0047706) in view of Pigazzi et al (US 2013/0174853).
With respect to claim 1, Hiebert discloses a support device (flat bag 12; figs 1-8) comprising:
a support having a body portion (body of flat bag 12 defined by opposing walls 14 and 16 - illustrated in figs 1-2), the body portion having a left side and right side (lateral edges 22a,22b; fig 1) defining a width therebetween (distance between 22a and 22b in fig 1), the support having opposed superior and inferior edges (edge defined by shoulder edge portions 24a/b and lower edge 20; fig 1) defining a length therebetween (distance between edge 24a/b and edge 20 in fig 1), wherein the body portion has an upper surface and an opposed bottom surface (top and bottom walls 14 and 16; para [0032]; figs 1-2) defining a thickness therebetween (shown in fig 5; thickness is disclosed in para [0031]), the inferior edge defining a notch indented into the body portion (cut out 32 shown along lower edge 20 and indented into the body of bag 12 in fig 1), the notch (32) extending coextensively in the top and bottom surfaces throughout the thickness of the body portion (cut out 32 is present in both walls 14 and 16 as shown in figures 1-2 and therefore extends through the entire thickness of the bag 12);
a left arm wing (area of bag 12 defined by 22b in fig 1; shown around the arm in figs 4-5) extending laterally from the body portion (as shown in figs 1-2), the left arm wing extending a distance between the superior and inferior edges (as shown in figs 1-2);
a right arm wing (area of bag 12 defined by 22a in fig 1; shown around the arm in figs 4-5) extending laterally from the body portion (as shown in figs 1-2), the right arm wing extending a distance between the superior and inferior edges (as shown in figs 1-2);
wherein the left arm wing and right arm wing are configured to be rolled into an arcuate shape having an interior channel defined by the upper surface (shown in figs 4-5); and
wherein at least one of the left arm wing and right arm wing has a contiguous edge with the inferior edge of the body portion (as shown in figs 1-2, the areas of bag 12 defined by 22a and 22b each have a continuous edge that is contiguous with lower edge 20).
Hiebert also discloses that the thickness is a solid cross section thickness because it is defined by filling the bag with elastically deformable plastic beads 42 made of expanded plastic materials such as polystyrene or PVC (para [0038]) wherein the beads consolidate into a rigid mass when the air in the bag is evacuated (para [0002]). Hiebert does not, however, explicitly disclose that the solid cross section thickness is foam.
Pigazzi, however, teaches a patient support which includes a pad formed of viscoelastic foam to cushion or support the patient while promoting a distribution of pressure forces across the patient's body to reduce and/or minimize damage to nerves and/or tissue from concentrated pressure forces (para [0014]; fig 1). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the solid cross section thickness of the body portion on the support of Hiebert from viscoelastic foam as taught by Pigazzi in order to reduce pressure on the body and reduce/minimize damage to the nerves/tissues. 
With respect to claim 2, Hiebert in view of Pigazzi discloses the invention as claimed (see rejection of claim 1 above) and Hiebert also discloses that the distance each arm wing extends longitudinally is less than the length of the body portion because as shown i.e. in fig 1, the bag 12 includes areas above each arm wing at 24a and 24b which cover the shoulders and neck during use as shown in fig 4, and areas below each arm wing at 30a and 30b which cover the hands as shown in fig 4.
With respect to claim 3, Hiebert in view of Pigazzi discloses the invention as claimed (see rejection of claim 1 above) and Hiebert also discloses that at least one of the left arm wing and right arm wing (areas at 22a/b in fig 1) has a coplanar edge with the inferior edge (20) of the body portion (the bag 12 is flat and has a planar configuration when not in use as shown in figs 1-2 – thus the wings are in the same plane as the lower edge 20).
With respect to claim 4, Hiebert in view of Pigazzi discloses the invention as claimed (see rejection of claim 1 above) and Hiebert also discloses that the notch (32) is disposed equidistant between the left arm wing and the right arm wing (as shown in fig 1 the notch is in the center of lower edge 20 which is equidistant from the wing areas at 22a and 22b).
	With respect to claim 5, Hiebert in view of Pigazzi discloses the invention as claimed (see rejection of claim 1 above) and Hiebert also discloses that the arm wings have a substantially planar shape when in a first unrolled position (the bag 12 is flat and has a planar configuration when not in use as shown in figs 1-2).
With respect to claim 6, Hiebert in view of Pigazzi discloses the invention as claimed (see rejection of claim 1 above) and Hiebert also discloses that the arm wings are configured for upward and inward rolling into the arcuate shape (as shown in fig 5).
With respect to claim 7, Hiebert in view of Pigazzi discloses the invention as claimed (see rejection of claim 1 above) and Hiebert also discloses that the arm wings extend above the top surface of the body portion when in the arcuate shape (as shown in fig 5).
With respect to claim 12, Hiebert in view of Pigazzi discloses the invention as claimed (see rejection of claim 1 above) and Hiebert also discloses that the distance each arm wing extends laterally is less than the length of the body portion (as illustrated in the annotated figure below, the lateral extension distance of each arm wing D1/D2 is less than the length L1 of the body portion).
ANNOTATED Fig 1 of Hiebert (US 2011/0047706)

    PNG
    media_image1.png
    657
    862
    media_image1.png
    Greyscale


With respect to claim 14, Hiebert in view of Pigazzi discloses the invention as claimed (see rejection of claim 1 above) and Hiebert also discloses that the support is constructed of a plurality of pieces (bag 12 includes top and bottom walls 14 and 16 which are joined together – para [0032]).
With respect to claim 15, Hiebert in view of Pigazzi discloses the invention as claimed (see rejection of claim 1 above) but Hiebert does not disclose an infection control sheet attached to the bottom of the body portion adjacent to the inferior edge so as to at least partially cover the notch.
Pigazzi, however, teaches a patient support pad which includes a sheet 126 attached thereto as shown in figure 4 near the bottom of the bottom portion of the device near the inferior edge. Although the sheet 126 in Pigazzi is not explicitly disclosed as being used for the purpose of controlling infection, the sheet 126 nevertheless would inherently be capable of performing this function by preventing contact between a patient's body and the surface of the device which is covered by the sheet. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the device of Hiebert in view of Pigazzi  to include an infection control sheet fixedly attached to the bottom of the body portion adjacent to the inferior edge so as to at least partially cover the notch like the sheet 126 in Pigazzi in order to provide a barrier between the patient and the underlying support surface for improved protection against infection.

Claims 8-11, 13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hiebert (US 2011/0047706) in view of Pigazzi et al (US 2013/0174853) and further in view of Bayron et al (US 5785716).
With respect to claims 8-11, Hiebert in view of Pigazzi discloses the invention as claimed (see rejection of claim 1 above) but does not disclose a left arm sheet attached to a bottom of the left arm wing, the left arm sheet extending laterally beyond the lateral edge of the left arm wing; a right arm sheet attached to a bottom of the right arm wing, the right arm sheet extending laterally beyond the lateral edge of the right arm wing, wherein the arm sheets are configured to fold over from a first generally planar position, to a second arcuate position wherein a top surface of the arm sheet is in contact with a top surface of the body portion and wherein the arm sheets are spaced from the inferior edge of the body portion.
Bayron however, teaches a patient support pad for surgical or medical procedures (Abstract) comprising a patient support having an upper surface (14) and lower surface (16); the patient support having a left (32) and a right (34) arm sheet fixedly attached to a bottom of left and right arm wings respectively (as shown in figures 1 and 2, sheet 32 is attached at a bottom right corner to sheet 36 and sheet 34 is attached at a bottom left corner to sheet 38), the left and right arm sheets extending laterally beyond left and right lateral edges (near 18; Fig. 2) of the patient support; wherein the arm sheets are configured to fold over from a first generally planar position, to a second arcuate position (each of the sections 20-38 is configured to wrap around a body part of the patient and thus is capable of folding from a planar to arcuate position; see col 5 lines 61, 65-67) wherein a top surface of the arm sheet is in contact with a top surface of the body portion (each section includes an attachment strip for attaching the section to a surface of the pad so that the sections are wrapped around an appendage and secured underneath – col 5 line 65 – col 6 line 6; the sections are interpreted as being in contact with the top surface of the pad when secured) and wherein the arm sheets are spaced from the inferior edge of the body portion (as shown in figs 1-2, the sheets 32 and 34 are provided on an upper surface of the support which is interpreted as being the superior edge that is spaced from the lower or superior edge at the opposite end of the device). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to add left and right arm sheets that are configured as taught by Bayron to the device of Hiebert in view of Pigazzi, for the purpose of providing separate thermally insulated segments which can be releasably attached around the patient's limbs as a protective shield or guard during surgical procedures.
With respect to claim 13, Hiebert in view of Pigazzi discloses the invention as claimed (see rejection of claim 1 above) but does not disclose that the support is integrally constructed of a single piece of material.
Bayron, however, teaches a patient support pad that is a unitary, single-piece structure as shown, i.e. in figure 2. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the device of Hiebert in view of Pigazzi so that the support is integrally constructed of a single piece of material as in Bayron since forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
With respect to claims 17-18, Hiebert in view of Pigazzi discloses the invention as claimed (see rejection of claim 1 above) but does not disclose left and right chest wings extending from the left and right arm wings respectively, the left and right chest wings each having a superior edge contiguous with a superior edge of the arm wings, the left and right chest wings extending laterally beyond a lateral edges of the left and right arm wings, wherein:
a left chest wing extending laterally from the left arm wing, the left chest wing extending a distance between the superior and inferior edges and configured to be rolled upwardly and inwardly towards the body portion;
a right chest wing extending laterally from the right arm wing, the right chest wing extending a distance between the superior and inferior edges and configured to be rolled upwardly and inwardly toward the body portion;
wherein the left and right chest wings include left and right chest fasteners respectively, the left and right chest fasteners being configured to fasten to each other when the left and right chest wings are folded over.
Bayron however, teaches a patient support pad for surgical or medical procedures (Abstract) comprising left and right arm wings (arm portions of the pad 12) with left and right chest wings extending from the left and right arm wings, respectively (“chest sections” 36 and 38 in figure 1), the left and right chest wings each having a superior edge contiguous with the superior edge of the arm wings (as shown in figures 1 and 2), the left and right chest wings (36,38) extending laterally beyond  lateral edges of the left and right arm wings (as shown in fig 1 the sections 36 and 38 extend outwardly away from the arm sections of pad 12 in a sideways direction (i.e. off the top side of the arms)), wherein:
a left chest wing (36) extending laterally from the left arm wing (shown in fig 1 section 36 extends off the top side of the left arm of the support), the left chest wing (36) extending a distance between the superior and inferior edges (extends along the arm portion of pad 12 as shown in fig 1) and configured to be rolled upwardly and inwardly towards the body portion (“Each chest section 36-38 folds downward from the shoulder portion of the arm and across the left and right chest areas of the patient” – col 6 lines 16-18; the sections are interpreted as moving “upwardly” away from the surface 14 of pad 12 and inwardly towards the patient in order to fold down and over the chest);
a right chest wing (38) extending laterally from the right arm wing (shown in fig 1 section 38 extends off the top side of the right arm of the support), the right chest wing (38) extending a distance between the superior and inferior edges (extends along the arm portion of pad 12 as shown in fig 1) and configured to be rolled upwardly and inwardly toward the body portion (“Each chest section 36-38 folds downward from the shoulder portion of the arm and across the left and right chest areas of the patient” – col 6 lines 16-18; the sections are interpreted as moving “upwardly” away from the surface 14 of pad 12 and inwardly towards the patient in order to fold down and over the chest); and
wherein the left and right chest wings include left and right chest fasteners respectively (attachment strips 37-39 shown in figures 1 and 2), the left and right chest fasteners being configured fasten to each other when the left and right chest wings are folded over the chest of a patient supine on the body portion and wherein the left and right chest fasteners are hook and loop fasteners (device is configured to wrap around patients and be secured using hook and loop fasteners - col 3 lines 21-41). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to configure the device of Hiebert in view of Pigazzi so that the device includes left and right chest wings configured as in Bayron in order to provide improved structural support for a patient during use of the device.
With respect to claims 19-20, Hiebert in view of Pigazzi discloses the invention as claimed (see rejection of claim 1 above) but does not disclose a thermal element configured to alter the temperature of at least a portion of the device wherein the thermal element is a heating element.
Bayron, however, teaches a patient support that functions as a heating or cooling pad device (abstract) wherein the device provides heating or cooling via mechanisms such as a chemical reaction pack or an inflatable structure to conduct thermally controlled pressured fluid and thereby generate thermal energy in the form of heating or cooling (abstract; thus the thermal element is a heating element that alters the temperature of the device in order for the support to function as a heating pad). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to configure the device of Hiebert in view of Pigazzi so that the device includes a heating element that is configured as in Bayron in order to assist in regulating a patient’s body temperature since it is known in the art to be important to maintain a patient’s body temperature during medical procedures because body temperature naturally tends to drop as heat is lost from exposed body parts during surgery and such heat loss places a patient in a vulnerable condition because they may succumb to hypothermia and even death (Bayron col 1 lines 14-24).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hiebert (US 2011/0047706) in view of Pigazzi et al (US 2013/0174853) and further in view of Ferko, III (US 6227201).
With respect to claim 16, Hiebert in view of Pigazzi discloses the invention as claimed (see rejection of claim 1 above) but does not disclose left and right support structures attached to the bottoms of the left and right arm wings respectively, the left and right support structures offering substantially no resistance to folding the left and right arm wings respectively toward the top, but offering resistance to folding the left and right arm wings respectively toward the bottom.
Ferko teaches a patient support device (backboard) comprising left and right support structures (diagonal fold lines 62) fixedly attached to the bottoms of the left and right arm wings respectively (as best shown in figure 1, the diagonal fold lines are at the bottom, or at the area closest to the center of the device), the left and right support structures offering substantially no resistance to folding the left and right arm wings respectively toward the top (as shown in figure 1 the arm sections are folded upwards and over one another), but offering resistance to folding the left and right arm wings respectively toward the bottom (as shown in figure 1, the diagonal fold lines create a vertically aligned area on each of the right and left sides of the device which inherently prevents the arm sections from folding to an entirely flat configuration) wherein the resistance is sufficient to support the weight of a human arm (inherent that the device is capable of supporting the weight of a patient’s arm in order for the device to be capable of use for its intended purpose of supporting a patient positioned on the device). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the device of Hiebert in view of Pigazzi so that the device includes left and right support structures configured as in Ferko in order to provide improved structural support for a patient during use of the device.

Response to Amendments/Arguments
Regarding the objections to the specification, in the absence of any amendments or arguments with respect to the objections to the abstract or specification, the Office has maintained the objections as provided above.
	Regarding the objections to the claims, Applicant’s amendments to the claims have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn. New objections have been given, however, as necessitated by Applicant’s amendments to the claims (see above).
	Regarding the claim rejections under 35 USC 112, Applicant’s amendments to the claims have been fully considered and are sufficient to overcome the rejections which, accordingly, have been withdrawn. New rejections have been given, however, as necessitated by Applicant’s amendments to the claims (see above).
	Regarding the claim rejections under 35 USC 102, Applicant’s arguments on pages 2-4 of the Response have been fully considered but are rendered moot in view of the new grounds of rejection presented above which were necessitated by Applicant’s amendments to the claims.
	Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 4-7 of the Response have been fully considered but are not persuasive.
	In particular, the Office has noted Applicant’s argument on page 6 that “one of ordinary skill in the art would appreciate that the system of Hiebert envelops a portion of the chest inasmuch as the chest is adjacent to the shoulder and arm region of a patient, and is not disposed along or over the chest of the patient and does not secure the patient’s chest for any function at all, let alone the dual function of the “chest wings” of amended claim 1”. The Office respectfully disagrees because at least part of the chest of a patient is covered by portions 22a and 22b as shown in the figures.
	The Office has also noted Applicant’s argument on page 6 that “Hiebert fails to disclose chest wings that are separate and serve a unique functionality”. The Office is not persuaded by this argument, however, because the claims do not require “separate” chest wings and such a structure is not supported by Applicant’s original disclosure. Thus, the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The Office has also noted Applicant’s arguments on page 7 but for at least the same reasons as provided above with respect to the rejection of claim 1 (under 35 USC 102), the Office is not persuaded by these arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786